Citation Nr: 0831436	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.  The veteran appeared 
before the undersigned Veterans Law Judge in a 
videoconference hearing in June 2006 to present testimony on 
the issue on appeal.  The hearing transcript has been 
associated with the claims file.  On the basis of his 
testimony, the Board remanded the claim for further 
development in January 2007.  


FINDING OF FACT

The veteran's preexisting bilateral pes planus increased in 
severity during service; however, clear and unmistakable 
evidence shows that it was due to the natural progression of 
the disorder.


CONCLUSION OF LAW

Bilateral pes planus with left Achilles displacement was not 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2005 and May 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2005 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection and of the relative burdens of VA and 
the veteran, relating the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  The subsequent 2006 notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the September 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for a bilateral foot 
disorder, including pes planus, which he agrees preexisted 
service, but contends that it was aggravated by service.  In 
order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; see also, Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service connection 
rather than for service-connected aggravation.  Id. 

The veteran's December 1994 enlistment examination noted 
"pes planus, asymptomatic, mild."  Therefore, the defect 
was noted on entry, and the presumption of soundness with 
respect to that disability is rebutted.  The claim is one for 
service-connected aggravation of a preexisting disorder.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2007).

The veteran's service treatment records show that his foot 
disorder was asymptomatic when he began service in January 
1995.  He first became symptomatic in January 1996, at which 
time he reported to sick call with complaints of bilateral 
foot pain on prolonged standing and long runs.  Objective 
observation revealed mild pes planus, plantar fasciitis, and 
metatarsalgia.  Arch supports were recommended.   The veteran 
continued to experience pain, such that he sought additional 
treatment in January and February 1996.  The February 1996 
treatment again noted mild pes planus.  He presented with 
continued complaints in April and June 1996, and a diagnosis 
of plantar fasciitis was again noted.  A Physical Evaluation 
Board was instituted in August 1996.  The results of that 
Board showed that the veteran had bilateral pes planus which 
was "symptomatic with military training."  He also had 
bilateral plantar fasciitis heel spur syndrome, and 
contracted digits, each "symptomatic with military 
training."  The veteran underwent a separation examination 
in October 1996 and was released from active duty in December 
1996.

There is no question on this evidence that the veteran's 
preexisting pes planus increased in severity during his 
service, as he went from asymptomatic on entry to symptomatic 
at separation.  The question, therefore, is whether there is 
clear and unmistakable evidence that the increase was due to 
the natural progression of the disorder.  In September 2007, 
at the direction of the Board's remand, the veteran underwent 
a VA examination to determine the nature and etiology of any 
foot disorder diagnosed.  

Although the veteran's representative states otherwise in his 
November 2007 informal brief to the Board, the examiner noted 
that the claims file was sent and reviewed in its entirety.  
The veteran's representative also contends that the 
examination is deficient because the examiner discussed only 
pes planus, rather than the veteran's other conditions 
relative to his feet.  This statement appears to refer to 
plantar fasciitis and hammer toes, both of which were 
diagnosed in service and mentioned previously in the 
representative's brief.  A careful review of the examination 
report, however, shows that the examiner did as the Board 
asked, specifically that he list all disabilities of the feet 
currently manifested on examination.  The exam report shows 
that the feet were examined in terms of appearance, motion, 
stability, and weight-bearing abnormalities.  Additionally, 
x-rays were taken.  Based on this exam, the examiner found 
only that the veteran had bilateral pes planus with left 
Achilles displacement.  Thus, the order of the remand was 
carried out properly. 

Based on this exam and his review of the claims file, the 
examiner offered two opinions on the nature of the increase 
in severity.  His first opinion stated, "the current 
diagnosis of pes planus with Achilles displacement is less 
likely than not that it underwent an increase in severity 
during service and had a natural progression of the 
disability."  This phrasing is contradictory to the evidence 
(that it did undergo an increase in severity) and confusing 
as to whether the "less likely than not" language applies 
to the second part of the sentence regarding a natural 
progression.  Thus, it carries little meaning and can be 
afforded little probative weight.  

The examiner's second opinion with its embedded rationale, 
however, is clearer.  He stated that he "did not find any 
medical evidence showing private medical care within one year 
of discharge indicating permanent residual condition or to 
indicate an increase beyond his natural progression of the 
disability."  From this, it is clear that in the examiner's 
opinion, the disability followed its natural progression.   

This opinion is credible, in that it was offered by a 
competent medical professional who had access to the entire 
claims file and who had reviewed the same prior to rendering 
the opinion.  The examiner offered a reasonable medical basis 
for his conclusion, specifically pointing to the lack of 
evidence showing any treatment following service, implying 
that such treatment would be required if the disorder was 
more than mild as the medical records indicate.  The service 
treatment records do not contradict the opinion, as they show 
the veteran entering service with a diagnosis of "mild" pes 
planus, and leaving service with the same characterization.  
Absent evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  This opinion, when 
considered with the remaining evidence, represents clearly 
and unmistakably that the veteran's pes planus followed the 
natural progression of the disorder in service.  

The Board has considered the veteran's own assertions, as 
well as the lay statements submitted by friends, that his pes 
planus was aggravated in service.  Such assertions, however, 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although he and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to aggravation competent.  

While the Board is mindful of the lay statements of record 
which offer reasons for the veteran not seeking treatment 
directly after service, it finds that the medical evidence 
both at the time of service and now is more persuasive on the 
issue of aggravation.  In sum, upon entry into service, the 
veteran had a preexisting disability.  Although that 
disability increased in severity during service, going from 
asymptomatic to symptomatic, the competent medical evidence 
supports a conclusion that it was clearly and unmistakably 
due to the natural progression of the disorder.  As such, the 
preponderance of the evidence is against the veteran's claim, 
and the benefit of the doubt provision does not apply.  
Service connection for bilateral pes planus with left 
Achilles displacement is denied.


ORDER

Entitlement to service connection for bilateral pes planus 
with left Achilles displacement is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


